Title: General Orders, 15 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Monday. April. 15. 82.
                            Parole
                            C. Signs.
                        
                        The officers appointed as Members of the General Court Martial whereof Major General Howe is president are to
                            attend to that duty in preference to any other untill the business before them is finished.
                    